Adams, Ch. J.,
(dissentmg.) The liquors in question were sold by a registered pharmacist, for the purposes of medicine, and there is no evidence that they were not used for that purpose. The opinion of the majority, as I understand it, proceeds upon the theory that the plaintiff would have been guilty even if they had been used for that purpose, because he held no permit from the board of supervisors. In my opinion, such permit was not necessary prior to July 4,1884, though the goods where sold at wholesale, and the sales in question do not appear to have been made after that time.